— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 3, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective October 12, 1974 because she voluntarily left her employment without good cause. The board found that the credible evidence established that there was not sufficient change in the condition of the claimant’s employment to justify her resignation and that, therefore, she separated from her employment without good cause. There is substantial evidence in the record to sustain such finding. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.